-continued from Applicant-Initiated Interview Summary
	Issues in the interview agenda have been discussed, specifically, the rejection under 35 USC 112 1st paragraph and 35 USC 251 improper recapturing.  No agreements on the issues have been reached.  A formal response from the Applicant is forthcoming.  

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/COLIN M LAROSE/Primary Examiner, Art Unit 3992